Citation Nr: 1529863	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Matthew V. Quatrini, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from March 2005 to March 2008.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board observes that, in addition to PTSD, the medical evidence of record indicates a diagnosis of 'specified trauma and stressor-related disorder.'  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims (Court) has decided that a veteran is not held to the disabilities he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.


FINDINGS OF FACT

1.  The Veteran participated in combat.

2.  The medical evidence of record demonstrates that the Veteran does not meet the diagnostic criteria for PTSD.

3.  The Veteran has an acquired psychiatric disorder that is as likely as not related to his active duty service.
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder was incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for 'other specified trauma and stressor-related disorder.'  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran asserts that he suffers from an acquired psychiatric disorder to include PTSD as a result of his service in the Southwest Asia.  See, e.g., the Board hearing transcript dated November 2014.  Specifically, the Veteran stated that, during his tour of duty in Iraq, he and a company executive officer were kicking in doors of some houses and became separated from their unit and were left there.  He stated that this was a terrifying experience due to fear of hostile activity.  See, e.g., the VA examination report dated July 2012 and the VA treatment record dated July 2014.  He also stated that he unloaded trucks with bodies inside.  See the VA examination report dated July 2012.  Additionally, he reported that convoys in which he was taking part were routinely hit by explosions; other reported stressors include children throwing gifts back at soldiers and complaints regarding his company commander.  Id.

The Veteran's DD Form 214 reflects that he served in Southwest Asia as an infantryman.  He is the recipient of the Combat Infantryman Badge.  He has reported certain combat related stressors, as well as fear of hostile military action.  See, e.g., the VA examination report dated July 2012; see also the Board hearing transcript dated November 2014.  To this end, the Board finds that the Veteran's combat-related stressors are deemed confirmed without independent verification.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014) (which stipulate that VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary); see also 38 C.F.R. § 3.304(f)(3).

Importantly, however, the critical element is whether at any time during the current appeal the Veteran has been diagnosed with PTSD.  For the reasons set forth in the following decision, the Board must answer this question negatively.  However, as will be explained below, the Board finds that the evidence of record supports a finding that the Veteran's currently diagnosed acquired psychiatric disorder, specifically, specified trauma and stressor-related disorder, is due to his military service.

The Veteran was afforded a VA examination in July 2012 at which time he was diagnosed with alcohol dependence in early remission and a personality disorder.  VA treatment records dated in June 2014 document a diagnosis of PTSD.  However, the Veteran's continuing diagnosis was changed to 'unspecified trauma related disorder' in July 2014.

In support of his claim, the Veteran submitted a letter from his VA treatment provider, Dr. M., who noted that the Veteran has been under his professional care since June 2014.  Dr. M. reported that the Veteran is diagnosed with 'other specified trauma and stressor-related disorder' pursuant to the DSM-V.  Dr. M. stated that this "is a revision of my initial diagnosis of PTSD."  He explained, "[i]t is my professional opinion that the new diagnosis is more likely than not the result of his military service and experience in Iraq.  The revision reflects the fact that his condition is dominated by psychic numbing and avoidance behavior."  [Emphasis as in original].

With respect to the claimed PTSD, the Board recognizes that the post-service medical records contain a diagnosis of PTSD.  See the VA treatment record dated June 2014.  Critically, however, this diagnosis was revised and the Veteran is now diagnosed with 'other specified trauma and stressor-related disorder.'  Moreover, both Dr. M. and the July 2012 VA examiner have determined that the Veteran does not meet the diagnostic criteria for PTSD.  Thus, the Board finds that the Veteran is not diagnosed with PTSD and, therefore, service connection for PTSD cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

With respect to the diagnosed 'other specified trauma and stressor-related disorder,' the Board observes that Dr. M. has specifically determined that the Veteran is diagnosed with a psychiatric disability that is the result of his combat service.

Dr. M.'s December 2014 opinion appears to have been based upon his treatment and evaluation of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Therefore, based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder to include 'other specified trauma and stressor-related disorder' is warranted.  In sum, the Board finds that the Veteran does suffer from an acquired psychiatric disorder, which has been sufficiently linked to his wartime experiences.

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has an acquired psychiatric disorder, to include 'other specified trauma and stressor-related disorder', that is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder characterized as 'other specified trauma and stressor-related disorder' is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


